 

U.S. DISTRICT COURT

 

 

 

 

 

 

 

NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COPRT
FOR THE NORTHERN DISTRICT OF THXAS OCT 2 5 2019
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
ELMER DWAYNE BLANKENSHIP, y eputy
Petitioner,
Vv. 2:18-CV-37-Z

LORIE DAVIS, Director,
Texas Department of Criminal Justice,
Correctional Institutions Division,

COR COD COR COD COD COR CO? CO? 407 (OD? CO?

Respondent.

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS
DISMISSING PETITION FOR A WRIT OF HABEAS CORPUS

On March 1, 2018, Petitioner filed a “Petition for Writ of Habeas Corpus” (ECF 3). On
September 27, 2019, the United States Magistrate Judge entered findings and conclusions on the
Petition (ECF 6). The Magistrate Judge RECOMMENDS that the petition be DISMISSED. No
objections to the findings, conclusions, and recommendation have been filed. After making an
independent review of the pleadings, files, and records in this case, and the findings, conclusions,
and recommendation of the Magistrate Judge, the Court concludes that the findings and
conclusions are correct. It is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED and that the Petition for a Writ of Habeas
Corpus is DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has

 

 
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference the Magistrate
Judge’s findings, conclusions, and recommendation filed in this case in support of its finding that
Petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment of the
constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” and “debatable
whether [this Court] was correct in its procedural ruling.” /d. at 484.

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis on appeal.

SIGNED ober 2F 2019.

 

MAATHEW JIKACSMARYK ~
ITED STATES DISTRICT JUDGE

 
